Title: From John Adams to Nathanael Greene, 7 July 1777
From: Adams, John
To: Greene, Nathanael


     
      My dear Sir
      Philadelphia July 7. 1777
     
     I never before took hold of a Pen, to write to my Friend General Green, without Pleasure, but I think myself obliged to do it now upon a Subject that gives me a great deal of Pain.
     The Three Letters from, the Generals Sullivan, Green and Knox, have interrupted the Deliberations of Congress, and given many of the Members of it much Uneasiness. They thought themselves bound, in Honour and Justice, to the great Body of People whom they represent, to pass the Resolution which, before this Letter reaches you, will be communicated to you by General Washington.
     The Contract between Mr. Deane and Monsr. Du Coudray, is not yet decided upon. It is in itself one of the most delicate, and perplexing Transactions that has ever fallen in our Way: but those three Letters instead of relieving Us has only encreased our Mortification.
     Many great Questions arise upon that Contract. Such as these, whether Mr. Deane had Authority to make it? If he had not, how far it is consistent with Sound Policy to confirm it. What Merit Monsr. Du Coudray has in procuring, Cannon, Arms, Ammunition and other Things for our Use. What Interest the French Court may take in our Complyance with the Contract? What Monser. Du Coudrays, Abilities to Serve Us really are? How far we may comply, consistently with Justice to our own Officers? and how far Such a Trust may be confided to a foreign officer, with Safety to the public Interest? &c. &c. &c.
     In the midst of these Deliberations, the Three Letters are received, threatening that if We fullfill the Contract, Three Officers, on whom We have depended, will resign in the Midst of the Campaign when the Attention of every officer ought to be wholly taken up in penetrating the Designs of the Enemy, and in Efforts to defeat them.
     If We dissagree to that Contract, what will our Constituents say? What will foreign Nations say. Our Journals upon which the Three Letters must appear, will be read by both.
     Will not foreign Nations Say, that the Ambition and Turbulence of three of our best officers, necessitated Us to violate our public Faith?
     What Confidence will any Nations have in our Promisses, if they think that our Authority is so feeble, among our own People, and even among our own officers, that We cannot perform our Covenants for fear of disobliging them?
     What will our Constituents Say? You have lost the Friendship of foreign Powers, you have broken a Covenant with one of the best Officers in Europe, and why? because your own officers, would not permit you to preserve your own Honour.
     It is impossible now for Congress, even to determine that Deane had no Authority to make the Bargain, without exposing themselves to the Reflections that their own Officers intimidated them into it.
     I must be excused my Friend in Saying, that if you, or the other Generals Sullivan and Knox, had seriously considered, the Nature of a free Constitution, and the Necessity of preserving the Authority of the Civil Powers above the military, you never could have written such Letters.
     The Right of an Officer to resign, I shall not dispute, and he must judge for himself, what Causes will justify him: but surely you ought to have waited, till Monser. Du Coudray, had appeard in Camp and assumed the command, before you resigned, or at least untill you had Seen an attested Copy of our Journal, in which he was appointed to supercede you.
     I must needs surely Say, that there is more of Rashness, Passion, and even Wantonness in this Proceeding than I ever expected to see in my Friends Green and Knox in whose Judgment and Discretion I had the Utmost Confidence. If the Letters had been written to individual Members of Congress, in private Confidence, desiring to be informed what Congress had done, and conveying the Same Sentiments, it would have been attended with no evil Consequences, but Letters addressed to Congress, which must be recorded in the Journals and published for the Inspection of all the World, are exposed to the Reflections of all the World, and one Instance of the Kind passing with Impunity establishes a Precedent for all future Officers, and one Stride after another will be taken, one Breach of the Priviledge of Congress after another will be made, and one Contempt of its Authority after another will be offered, untill the Officers of the Army, will do as most others have done, wrist all Authority out of civil Hands, and set up a Tyrant of their own.
     I hope these Letters will have no Influence, upon Congress in determining Du Coudrays Pretensions, but of this I am sure, they will not induce them to grant him less Rank and Emoluments, than they would otherwise have attended him. Nothing in this Affair gives me more Pain, than the Necessity, you have laid Us under of passing a Resolution, which will lessen your Characters, and diminish the Confidence which the good People of America have in your Judgment, and Attachment to the Principles of Liberty. But there was not one Member of Congress who dared to justify the Letters, very few who could say a word in Mitigation or Excuse. It was universally considered, as betraying the Liberties of the People, to pass them by uncensured—some were even for dismissing all three of you instantly from the service—others for ordering you to Philadelphia, under Arrest to answer for this offence.
     The Resolution expresses an Expectation that some Acknowledgment or Apology will be made. I sincerely hope it will, for I think that in a cool Reconsideration of those Letters, the Impropriety and Danger of them must be manifest.
     I would be far from dictating to you, or giving Advice unasked, but I really think, that a Declaration that you had no Intention to influence Congress, to contemn its Authority or infringe the Liberties of the People or the Priviledges of Congress, a Declaration that you have the fullest Confidence in the Justice of Congress and their Deliberations for the public Good, is the least that you can do. Provided you can do this with Truth and sincerity, if not I think you ought to leave the service. with such a Declaration as this,
     
    